Citation Nr: 9926371	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-32 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for chronic obstructive 
pulmonary disease with bronchial asthma, currently rated as 
60 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




REMAND

The veteran had active duty from February 1968 to February 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1996 by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO).  In the decision, the RO 
confirmed a previously assigned 60 percent rating for the 
veteran's service-connected respiratory disorder.

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds, however, that additional development 
of evidence is necessary for equitable resolution of the 
issue on appeal.  In this regard, the Board notes that the 
evidence which is currently of record is not adequate to 
determine the proper rating for the veteran's bronchitis 
under the applicable schedular criteria.  Under new rating 
criteria which are effective from October 7, 1996, 
respiratory disorders are rated according to the degree of 
impairment on pulmonary function tests.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6600-6604 (1998).  Significantly, 
however, the evidence which is of record does not contain 
pulmonary function test results which are adequate to provide 
a basis for rating the veteran's disabilities.  In this 
regard, the Board notes that the veteran was afforded a 
pulmonary function test in March 1996, but the numerical test 
results were not provided.  Instead, it was only stated that 
the test results showed mild to moderate impairment.  More 
recently, in June 1997, the veteran was afforded another 
pulmonary function test.  Significantly, however, the 
examiner noted that there was restrictive ventilatory 
impairment, but that a significant part of that impairment 
was related to the veteran's poor effort.  

In light of these factors, the Board finds that another 
examination would be useful in evaluating the claim for an 
increased rating for chronic obstructive pulmonary disease 
with asthma.  Accordingly, to ensure that VA has met its duty 
to assist the appellant in developing the facts pertinent to 
the claim, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a respiratory 
disorder since the date of the most 
recent request for records.  After 
securing the necessary release, the RO 
should obtain these records.  The RO 
should also ask the veteran if he has 
filed a claim for disability benefits 
from the Social Security Administration.  
If so, the RO should obtain from the 
Social Security Administration the 
records pertinent to any claim for such 
benefits including the medical records 
relied upon concerning that claim.

2.  The veteran should be afforded a 
disability evaluation examination, to 
include pulmonary function testing, to 
assess the severity of the service-
connected respiratory disorder.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  Prior to the 
pulmonary function testing, the veteran 
should be instructed regarding the 
importance of giving a full effort during 
such testing.  When summarizing the 
pulmonary test results, the findings 
should be recorded using the terminology 
and methods contemplated under the new 
rating criteria.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


